DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 11-14 and species a-1) a fluroianted ether of formula 1 in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the grounds that the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because in the restriction requirement, the Office stated the species are independent or distinct because the fluorinated ether of formula 1 has at least one hydrolysable silyl group and the fluorinated ether of formula 2 has at least one -alkennyl group.  Furthermore the species have acquired a separate status in the art in view of their different classification and require a different field of search.
Applicant’s argument that the Office has not established that the proposed alternative is a materially different process or an example of a process practiced with a materially different product is not persuasive.  An alternative method was suggest such as a process of using the 
Applicant’s argument that a search of all of the claims would not impose a serious burden on the Office is not persuasive.  

The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention , there being no allowable generic or linking claim. 

Abstract
The abstract of the disclosure is objected to because the abstract is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakoh (US 2015/0274889 A1) in view of Moore (US 2004/0092675 A1).
Regarding claim 1-4, Sakoh discloses a fluoropolyether-containing polyer-modified silane having the general formual (1):

    PNG
    media_image1.png
    149
    453
    media_image1.png
    Greyscale

wherein Rf is a monovalent fluorooxyalkyl polymer residure, Y is a divalent to hexavalent hydrocarbon group which may contain a siloxane bond, R is independently an alkyl gropu of 1 to 4 carbon atoms or phenyl group, X is independently a hydrolysable group, n is an integer of 1 to 3, m is an integer of 1 to 5, and  may be 2 [0022].  Some of the compounds include the following formulas:

    PNG
    media_image2.png
    227
    592
    media_image2.png
    Greyscale

p1=p-1; q-1=q-1; p1/q1=47:53; p1+q1 is about 43[0048].  The A-O-(Rf1O)m is met by CF3O-(CF2O)p1-C2F4O)q1.  The Q1 is CF2-C(OH)- .  R1 of the instant claims is the alkylene-Si(OCH3)3.
However, Sakoh does not disclose in Q1, the fluorine atom bonded to the carbon atom bonded to R1 is not substituted by a hydroxyl group.  Moore teaches Q is the group between the alkylene group attached to the silane and the perfluoropolyether group may contain fluorine atoms [0020, 0032].  Moore relates to composition containing at least one fluoro-chemical polyether silane compound having a polyfluoropolyether segment at least two hydrolysable silane groups per molecule [0002].  Sakoh and Moore are analogous art concerned with the same field of endeavor, namely fluorinated ether compounds.  It would have been obvious to one of ordinary skill in the art to subsititute some of the hydrogen atoms in the hydrocarbon group per the teachings of Sakoh since similar properties as durable repellency to water, oil and stain to a substrate would be expected.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound in the expectation that compounds similar in structure will have similar properties.  In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP 2144.09.	  
Regarding claims 5-6, Sakoh discloses solvents, such as fluorine-modified ether solvents [0102].
Regarding claim 7, Sakoh discloses the surface treating agent is applied to a substrate [0105].
Regarding claim 8, Sakoh discloses articles, such as touch panels [0107].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoshino (US 2020/0157376 A1) teaches a fluorinated ether compound.
Ishizeki (US 2019/0233587 A1) teaches a fluoroether composition.
Zhou (US 2019/0217580 A1) teaches a water/oil repellent layer article, containing a substrate, a water/oil repellent layer containing a hydrolyzed condensate of a fluorinated compound having a hydrolysable silyl group.
Mitsuhashi (US 2020/0002567 A1) teaches a perfluoro(poly)ether group-containing silane.
Shtarov (WO 2017/155787 A1) teaches a polysilane compound containing perfluoro(poly)ether group.
Tang (WO 2016/101185 A1) teaches perfluoropolyether silanes.
Sakoh (US 2015/0274888 A1) teaches a fluoropolyether-containing polymer.
Sakoh (US 2016/0304665 A1) teaches a fluoropolyether-containing polymer-modified silane.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767